DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4 and 13-14 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2013/0015351 A1 [Kooijman].

Regarding Claim 1:
Kooijman teaches a method of examining a sample using a charged particle microscope, comprising: 
providing a charged particle beam, as well as a sample (Fig. 3 (302)); 
scanning said charged particle beam over said sample at a plurality of sample locations (para 32); 
detecting, using a first detector, emissions of a first type from the sample in response to the beam scanned over the plurality of sample locations (Fig. 3 (306)); 
assigning, using spectral information of detected emissions of the first type, a plurality of mutually different phases to said sample at said plurality of sample locations (para 43); 
providing, by a control unit, a data representation of said sample containing at least information on said plurality of sample locations and said phases (Fig. 4 (422)); 
establishing, using information relating to at least one previously assigned phase and its respective sample location, an estimated phase for at least one other of the plurality of sample locations (Fig. 4 (440), para 44; Fig. 8d) based at least in part on the spectral information for the at least one other of the plurality of sample locations (para 60 describes combining x-rays from a plurality of adjacent points to form a single spectrum, which is then analyzed to assign composition); and 
assigning said estimated phase to said other sample location (Fig. 8d; para 44- “the regions of common gray level in the backscattered electron image are correlated with the larger pixels in the x-ray image 422, and the corresponding pixels in the backscattered electron map are assigned the materials determined by the spectrum of the corresponding pixels in the x-ray map.” Para 60- “FIG. 8C shows an extrapolated compositional map 814 of the sample, which was 

Regarding Claim 2:
Kooijman teaches a method according to claim 1, comprising the step of associating phases to measured and/or expected emissions of said first type (para 44). 

Regarding Claim 5:
Kooijman teaches a method according to claim 1, wherein a ratio between the number of measured sample locations and the number of estimated sample locations is in the range of 10:1 to 1:10 (Fig. 4, note that all of the location are sampled, and then all of the locations are estimated, albeit at a higher resolution. Thus, the ratio between measured sample locations and estimated sample locations is 1:1). 

Regarding Claim 6:
Kooijman teaches a method according to claim 1, wherein said information relating to said at least one previously assigned phase at said respective sample location comprises spectral information of detected emissions of the first type at said sample location (paras 43-44). 

Regarding Claim 7:
Kooijman teaches a method according to claim 1, wherein said first detector is an EDS detector (para 45). 

Regarding Claim 8:
Kooijman teaches a method according to claim 1, comprising the step of: 
detecting, using a second detector (para 45-backscatter electron detector), emissions of a second type from the sample in response to the beam scanned over the plurality of sample locations (Fig. 4 –backscatter electrons); and 
wherein use is made of said detected emissions of said second type for establishing said estimated phase for said at least one other of the plurality of sample locations (para 44). 

Regarding Claim 9:
Kooijman teaches a method according to claim 8, wherein use is made of detected emissions of the first type and/or of detected emissions of the second type for dividing at least a part of the scanned area of the sample into multiple segments (paras 44-45). 

Regarding Claim 10:
Kooijman teaches a method according to claim 9, wherein use is made of said segments for establishing said estimated phase for at least one other of the plurality of sample locations (paras 44-45, Fig. 4). 

Regarding Claim 11:
Kooijman teaches a charged particle microscope for examining a sample (Fig. 11), comprising: 

a specimen stage positioned downstream of said final probe forming lens and arranged for holding said specimen ((1104));
a first detector for detecting emissions of a first type originating from said specimen in response to the incidence of charged particles emitted from said charged particle source ((1140)); 
a control unit and a processing device connected to said first detector ((1120)); 
wherein said charged particle microscope is arranged for executing a method comprising the steps of: scanning said beam of charged particles over said specimen at a plurality of specimen locations; detecting, using the first detector, emissions of the first type from the sample in response to the beam of charged particles being scanned over the plurality of specimen locations; assigning, using spectral information of detected emissions of the first type, a plurality of mutually different phases to said specimen at said plurality of specimen locations; providing, by the control unit, a data representation of said specimen containing at least information on said plurality of sample locations and said phases; establishing, using information relating to at least one previously assigned phase and its respective specimen location, an estimated phase for at least one other of the plurality of specimen locations based at least in part on the spectral information for the at least one other of the plurality of sample locations; and assigning said estimated phase to said other specimen location (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which 

Regarding Claim 12:
Kooijman teaches a charged particle microscope according to claim 11, wherein the charged particle microscope comprises a second detector for detecting emissions of a second type from the specimen in response to the beam scanned over the plurality of specimen locations ((1142)). 

Regarding Claim 15:
Kooijman teaches a charged particle microscope according to claim 11, wherein a ratio between the number of measured specimen locations and the number of estimated specimen locations is in the range of 10:1 to 1:10 (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, Fig. 4 demonstrates that all of the location are sampled, and then all of the locations are estimated, albeit at a higher resolution. Thus, the ratio between measured sample locations and estimated sample locations is 1:1).

Regarding Claim 16:
Kooijman teaches a charged particle microscope according to claim 11, wherein said information relating to said at least one previously assigned phase at said respective specimen location comprises spectral information of detected emissions of the first type at said specimen location (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 43-44 demonstrate the apparatus performing this step). 

Regarding Claim 17:
Kooijman teaches a charged particle microscope according to claim 11, wherein said first detector is an EDS detector (para 45). 

Regarding Claim 18:
Kooijman teaches a charged particle microscope according to claim 11,  comprising the step of: detecting, using a second detector, emissions of a second type from the specimen in response to the beam scanned over the plurality of specimen locations; and wherein use is made of said detected emissions of said second type for establishing said estimated phase for said at least one other of the plurality of specimen locations (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step). 

Regarding Claim 19:
Kooijman teaches a charged particle microscope according to claim 18, wherein use is made of detected emissions of the first type and/or of detected emissions of the second type for dividing at least a part of the scanned area of the specimen into multiple segments (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step).

Regarding Claim 20:
Kooijman teaches a charged particle microscope according to claim 20, wherein use is made of said segments for establishing said estimated phase for at least one other of the plurality of specimen locations (the above italicized limitation could be performed by the apparatus of Fig. 11. This is evident in two ways. First, the apparatus has all of the structures necessary to perform these steps, as is evidenced by instant PgPub para 35, which links the above claimed structures with being so “arranged.” Second, paras 44-45 and Fig. 4 demonstrate the apparatus performing this step).



Response to Arguments
The indefiniteness rejections of record are withdrawn.
Applicant argues that Kooijman fails to teach estimating the phase of a region based on both (a) the spectral information for the region of the sample; and (b) a previously assigned phase of a different region of the sample. This is not persuasive. Kooijman estimates a region’s phase in two ways: first, by aggregating the spectral information from different points in a region 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881